Citation Nr: 0022730	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  98-17 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim for service connection for a 
back condition.  


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION


The veteran served on active duty from July 1948 to 
July 1952.  

This appeal arises from a July 1997 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a back condition.  

In July 2000, the veteran submitted a statement that 
indicated, in pertinent part, that he was withdrawing his 
request for a Travel Board hearing and/or videoconference 
hearing.  

This case is now ready for appellate review.  


REMAND

The veteran asserts, that new and material evidence has been 
submitted to reopen the claim for service connection for a 
back disorder.  The veteran stated that he sustained an 
injury to his lower back in service and that he has had 
ongoing problems with his back since discharge.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) held invalid the test applied in that case by the 
Unites States Court of Appeals (Court) for determining 
whether new and material evidence had been submitted to 
warrant reopening of a claim for service connection.  
Specifically, the Court of Appeals held that "new and 
material evidence" as provided in 38 C.F.R. § 3.156(a) 
(1999), as a requirement to reopen a finally disallowed 
claim, had been impermissibly defined in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991) as requiring "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" (emphasis added).  Thus, the Board must use 38 
C.F.R. § 3.156(a) itself to determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim for service connection for a back condition.  

A review of the record reveals that the RO determined in its 
decision of July 1997 that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for a back condition.  The veteran submitted a 
notice of disagreement (NOD) to the denial in July 1998.  A 
statement of the case (SOC) was issued to the veteran in 
August 1998.  A supplemental statement of the case (SSOC) was 
also issued to the veteran in December 1998.  The SOC and 
SSOC were provided to the veteran as explanations of the 
action taken at that point in his appeal.  In the reasons and 
bases section of each statement, however, the RO used 
language subsequently invalidated in Hodge.  Although the RO 
noted in the December 1998 SSOC that the Hodge decision had 
amended the language involving new and material evidence, 
again the language used as the reasons and bases for the RO's 
decision at that time, was the invalidated Colvin language.  
Accordingly, the RO must be given an opportunity to not only 
receive notice of the Hodge decision, but also an opportunity 
to provide hearing testimony on his claim and to submit 
evidence relative to the change in the law.  This has not 
been done.  

Based on the foregoing, additional assistance is required.  
Accordingly, this claim is REMANDED to the RO for the 
following:

The RO should reconsider whether the 
veteran has submitted new and material 
evidence sufficient to reopen the claim 
for service connection for a back 
condition specifically under the 
provisions of 38 C.F.R. § 3.156.  
Consideration of the Colvin requirement 
of "a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome," should not be 
made.  The veteran should be given notice 
of the Hodge decision and the invalidity 
of this test set out in the Colvin 
decision, and afforded an opportunity to 
present hearing testimony and evidence 
relative to the change set forth in 
Hodge.  All evidence, including any 
additional evidence submitted by the 
veteran, must be considered.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
provided with an appropriate SSOC, which 
sets forth the pertinent legal criteria.  
The veteran and his representative should 
be given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until notified.  The 
Board intimates no opinion as to the ultimate outcome in this 
matter.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


